DETAILED ACTION
Election/Restrictions
Applicant’s election of Species f, represented by Figures 24-26, by telephone on 26 March 2021 is acknowledged.  Claims 25-31 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 14 March 2021, suggesting that the additional species g (Figs. 27-29) and i (Figs. 33-34) are so similar that they should be examined together.  However, after completing a prior art search, the examiner has determined that the differences between these species are not considered or found to be obvious variants.  Specifically, the examiner has not found any teaching or motivation to change the orientation of the teeth (“ratchet”; to be discussed further below) from a position facing the pivot to a position facing away.  Claims 25-31 are not found to read on elected embodiment of Figures 24-26 because there is no second spring disclosed for the elected embodiment (paragraphs 147-152), whereas at least the non-elected embodiments of Figs. 27-29 and 33-34 both include a second spring as claimed in claim 25.  Thus, claims 25-31 have been withdrawn.   

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cavity in which small components can be put (claims 22 and 23) and the stop (claim 24) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Objections
Claims 22-24 are all objected to because of the following informalities:  each claim depends from cancelled claim 1.  Appropriate correction is required.
Claim 24 is objected to because of the following informalities:  the term “the second pin” lacks antecedent basis due to the dependency from claim 1 (assumed to be intended as depending from claim 23, introducing the second pin).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  There is no supporting disclosure or structure shown in the drawings for the elected embodiment to properly enable the “stop at an end of the first handle” as set forth in claim 24.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “multifunctional jaw” in both claims is considered to be unclear because the jaws shown in the picture appear to have a single structure, such that it is unclear what actual structure is invoked by the term.  As best understood by the examiner, nearly any pincer/plier jaws may be applied for different purposes, such as holding a work piece, removing a nut/bolt, grabbing an otherwise hard to manage part, etc.  Therefore, for the sake of the current application, the examiner will consider any jaw structure that would allow for more than one function to read on the claimed “multifunctional jaw”. 
Claim 22 is further unclear because the term “ratchet” suggests a set of teeth as well as some form of pawl structure for engaging the teeth, whereas the structure provided on the second jaw is only understood to be a set of teeth or toothed rack, not a ratchet.  Additionally, the term “center facing surface” is further unclear because it does not define what “center” is being referenced.  
Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  As discussed supra, the lack of support for the claimed “stop” makes it unclear what the stop actually is or how it limits travel of the handle.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bally et al. (6,378,404).
Bally (Figs. 14-17a) discloses a two-stage pincer, comprising: a first jaw arrangement (240), a second jaw arrangement (246), and a first handle (236), wherein a front portion of the first jaw arrangement is a multifunctional jaw (inherently useable for gripping more than one object or holding parts together, etc. as discussed supra); a first hole (272) is formed in the middle portion (middle portion between jaw end and handle) of the first jaw arrangement, a first pin (268) is provided in the first hole, and the first pin is hinging the first and the second jaw arrangements.

13.	Claims 21 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wright (2,112,873).

Regarding claim 24, Wright further discloses a second pin (protrusion in handle 12 abutting end of spring 18 considered to be equivalent structure to a pin) that supports a spring (18), and the opposite ends of the spring are secured at the first jaw arrangement (8) and the first handle (12) respectively; and there is a stop at an end of the first handle to limit the travel of the first handle (stop not disclosed or enabled, as discussed supra, but either the front end of the handle 12 would contact the pin 16 to limit travel or the pin supporting the spring 18 would compress the spring to a point that it may no longer move further toward the jaw assembly 8, both considered to read on a stop at an end of the handle).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Bally et al. (6,378,404) as applied to claim 21 and in view of Cachot (6,314,600).
Bally discloses the two-stage pincer also having a front portion of the second jaw arrangement is a multifunctional jaw (in the same manner as the first jaw); a ratchet (set of teeth 279, not a ratchet, as discussed supra) provided on a center (pin or center of the handle) facing surface of a protrusion (278) in a middle portion of the second jaw arrangement, and a center of a base circle of the ratchet serves as a center of the first pin (Col. 15, lines 34-37).  However, Bally fails to disclose a hollow structure having a cavity in which practical small components can be put.  Cachot discloses another pincer/plier type tool and teaches that one of the two handles may include a rear portion with hollow structure having a cavity in which practical small components can be put to provide additional tools and functions for the tool as a whole.  Therefore, it would have been obvious to one of ordinary skill in the art to provide at least one of the handles (only two options are the first or second handle) of Bally with a similar hollow structure having a cavity in which practical small components can be put, as taught by Cachot to provide a similar function for increased tools and functions. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Wright (2,112,873) as applied to claim 21 and in view of Cachot (6,314,600).
Wright discloses the two-stage pincer, further wherein the first handle is hinged to the first jaw arrangement by a second pin (13) at a front portion, hinged to a pawl (14) by a third pin (15) at a nearby position.  However, Wright fails to disclose a hollow structure having a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Each of Lisbon (2,750,826), Wick (4,378,636), Tontscheff (3,210,844) and Tanaka (4,312,127) provide pincer/plier type tools having similar structure as the applicant’s claimed invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489.  The examiner can normally be reached on M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN R MULLER/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        2 April 2021